Case 2:21-cr-00006-Z-BR Document 24 Filed 03/11/21 Page1of1 PagelD 49

 

US. DISTRICT COURT
IN THE UNITED STATES DISTRICT OR ILED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAR 11 2021

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § * aul f °S. DISTRICT COURT
Plaintiff, ~
v. 2:21-CR-6-Z-BR-(1)
STEVEN ANTHONY REINHART
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY |

On February 24, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced
cause. Defendant Steven Anthony Reinhart filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Steven Anthony Reinhart was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Steven Anthony Reinhart; and ADJUDGES Defendant Steven Anthony
Reinhart guilty of Count One of the Information in violation of 18 U.S.C. § 4. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March HM , 2021.

 

MATAHEW ¥ KACSMARYK
ED STATES DISTRICT JUDGE

 
